               Case 19-28258                     Doc 20              Filed 05/15/20 Entered 05/15/20 12:10:04       Desc Main
                                                                       Document     Page 1 of 5
                                                          UNITED STATES BANKRUPTCY COURT
                                                                  DISTRICT OF UTAH
 In re:
                                                                               Case No.     19-28258
           Tiffany K. Whicker                                                  Chapter      13
                                               Debtor(s).                      Trustee      Lon A. Jenkins


                                                AMENDMENT DECLARATION
Please circle or underline amended material when appropriate.
 1.   PETITION            REOPENING: Yes              No       CONVERSION(13 to 7)                           Yes           No
      When changing debtor's address, please file separate change of address form.
      When amending, please submit the changes/additions only!

 2.       SCHEDULES: A                 B        C           D           E     F         G        H                   I           J
          Are you changing the address, amounts, etc., or adding a creditor?
            Changing            Adding                 ($31 amendment fee required for D, E, & F; OR               IFP Waiver)

 3.       AMENDED AMOUNTS/TOTALS OF SCHEDULES:                                  I:6464.19, J:5095.45
 4.       STATEMENT OF AFFAIRS:
 5.       AMENDED CHAPTER 13 PLAN:

 If you have amended schedules D, E, F by adding a creditor, you owe $31.00 amendment fee. Fee attached

 If schedules D, E, F were amended but no creditors added or adding a listed creditor's attorney, no fee necessary.
 No fee attached
 Reason no fee is attached


It is the debtor's responsibility to notify additional creditors by sending a 341 notice and/or Discharge Order to the creditors
added to the schedules/matrix.
A certificate of mailing to creditors should be filed with the Clerk's office (see below).


 I declare under penalty of perjury that the information provided in this attached amendment is true and correct.

 /s/ Tiffany K. Whicker                                May 15, 2020
 Tiffany K. Whicker                                    Date
 Debtor

 U.S. Trustee's Office and Trustee in the case supplied copies of amendment(s)? Yes                    No
 /s/ Laura Ferrin
 Laura Ferrin
 ATTORNEY FOR DEBTOR(S)



                                                                 CERTIFICATE OF MAILING
I hereby certify that a true and correct copy of the foregoing was mailed, postage prepaid, to creditors of this estate as follows (please
mark the appropriate lines(s):

                                                  341 Notice to creditors added by this amendment.
                                                  Discharge Notice to creditors added by this amendment.
                                                  Amended Chapter 13 Plan to all creditors.

 May 15, 2020                                                                      /s/ Laura Ferrin
 DATED                                                                             Laura Ferrin
                                                                                   ATTORNEY FOR DEBTOR(S)

                                                                                                                   Rev 10/05
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
                  Case 19-28258             Doc 20        Filed 05/15/20 Entered 05/15/20 12:10:04                               Desc Main
                                                            Document     Page 2 of 5


Fill in this information to identify your case:

Debtor 1                      Tiffany K. Whicker

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF UTAH

Case number               19-28258                                                                      Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                         A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                               Not employed
       employers.
                                             Occupation            Medical/Admin. Assistant                    Baker
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       University of Utah                          Premier Temp

       Occupation may include student        Employer's address
                                                                   50 N Medical Drive                          3618 W 2100 S #1
       or homemaker, if it applies.
                                                                   Salt Lake City, UT 84132                    Salt Lake City, UT 84120

                                             How long employed there?         10 Years                                  2 Years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         4,154.72        $         4,181.21

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      4,154.72               $   4,181.21




Official Form 106I                                                      Schedule I: Your Income                                                   page 1
             Case 19-28258             Doc 20         Filed 05/15/20 Entered 05/15/20 12:10:04                                 Desc Main
                                                        Document     Page 3 of 5

Debtor 1   Tiffany K. Whicker                                                                    Case number (if known)    19-28258


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      4,154.72       $         4,181.21

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        801.16       $           601.06
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $             0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $             0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $             0.00
     5e.    Insurance                                                                     5e.        $        344.52       $             0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00       $             0.00
     5g.    Union dues                                                                    5g.        $          0.00       $             0.00
     5h.    Other deductions. Specify: FSA Health                                         5h.+       $        125.00 +     $             0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,270.68       $           601.06
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,884.04       $          3,580.15
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
     8e. Social Security                                                                  8e.        $              0.00   $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,884.04 + $       3,580.15 = $            6,464.19
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $           6,464.19
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain: My legal insurance of $10.62 per semi-monthly paycheck is on line 5a.




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
             Case 19-28258                 Doc 20         Filed 05/15/20 Entered 05/15/20 12:10:04                                    Desc Main
                                                            Document     Page 4 of 5


Fill in this information to identify your case:

Debtor 1                Tiffany K. Whicker                                                                 Check if this is:
                                                                                                            An amended filing
Debtor 2                                                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF UTAH                                                           MM / DD / YYYY

Case number           19-28258
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s        Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age                live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                    No
      expenses of people other than
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                              1,145.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                 0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                 0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                 0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                 0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                 0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                               page 1
           Case 19-28258                  Doc 20          Filed 05/15/20 Entered 05/15/20 12:10:04                                      Desc Main
                                                            Document     Page 5 of 5

Debtor 1     Tiffany K. Whicker                                                                        Case number (if known)      19-28258

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               115.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                                 0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                               180.00
      6d. Other. Specify:                                                                                    6d.   $                                 0.00
7.    Food and housekeeping supplies                                                                          7.   $                               757.00
8.    Childcare and children’s education costs                                                                8.   $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                               159.00
10.   Personal care products and services                                                                    10.   $                                70.00
11.   Medical and dental expenses                                                                            11.   $                                 0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 300.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                  75.00
14.   Charitable contributions and religious donations                                                       14. $                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a.    $                                 0.00
      15b. Health insurance                                                                                15b.    $                                 0.00
      15c. Vehicle insurance                                                                               15c.    $                              20 0.00
      15d. Other insurance. Specify: Banfield Pet Wellness Plan                                            15d.    $                              126.85
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                               16. $                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                      17a. $                                  506.18
      17b. Car payments for Vehicle 2                                                                      17b. $                                    0.00
      17c. Other. Specify: Debtor and NFS's Westgate Traveller's Club
                           Membership                                                                      17c. $                                   31.42
      17d. Other. Specify: FedLoan Servicing Student Loan Payments                                         17d. $                                  180.00
             Navient Student Loan Payments                                                                      $                                   50.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                1,400.00
19. Other payments you make to support others who do not live with you.                         $                                                   0.00
    Specify:                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                       0.00
    20b. Real estate taxes                                                               20b. $                                                       0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                       0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                       0.00
    20e. Homeowner’s association or condominium dues                                     20e. $                                                       0.00
21. Other: Specify:                                                                        21. +$                                                     0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     5,095.45
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     5,095.45
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               6,464.19
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,095.45

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              1,368.74

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here: My spouse has a monthly $1400.00 child support obligation, listed on line 18. My and my
                          spouse's joint Westgate Travellers Club membership will expire in August 2020. Until then, we are
                          obligated to pay $31.79.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
